id office uilc cca_2009042415001407 -------------- number release date from ------------------ sent friday date pm to ---------------------- cc subject re s_corporation and omission on individual' sec_1040 sec_6501 addresses the omission of gross_income by a trade_or_business the subsection states that only an omission of gross_receipts would qualify as an omission of gross_income as it relates to a trade_or_business an overstatement of the cost_basis in computing gain from the sale_of_goods in a trade_or_business would otherwise create an omission of gross_income for the business but because of sec_6501 this would not be enough to extend the period of limitations this subsection does not apply to the current case the current case involves an individual taxpayer who omitted income from his form_1040 the gross_income omitted was his share because he was the sole shareholder of the s_corporation income to determine the extent of this omission the taxpayer’s share of income from the corporation must be determined see form_1065 or schedule_k-1 -----should be consulted to determine which items are netted prior to flowing through and what items flow through separately any separately_stated deductions or losses from the schedule_k-1 are not used to offset the income and gain from the s_corporation prior to determining if the gross_income_test is met as the test is applied against gross_income see gmelin v commissioner tcmemo_1988_338 because the s_corporation did not file a return for the year in question and did not issue it’s shareholder a schedule_k-1 these amounts must first be determined before the gross_income_test is applied please let me know if you have any additional questions
